Citation Nr: 1733233	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to June 17, 2010, and in excess of 40 percent since June 17, 2010, for diabetes mellitus with hypertension and subjective complaints of blurred vision.

2.  Entitlement to an earlier effective date for service connection for tinea pedis.

3.  Entitlement to an earlier effective date for service connection for peripheral neuropathy of both legs.

4.  Entitlement to earlier effective date for service connection for peripheral neuropathy of both arms.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to September 1988, February 1991 to March 1991, and January 1992 to October 1999.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in June 2013, October 2014, and September 2016.  This matter was originally on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

In August 2014, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.


REMAND

By Decision Review Officer Decision dated in September 2010, a higher rating for the Veteran's diabetes mellitus with subjective complaints of blurred vision was granted.  In addition, service connection was granted for tinea pedis and peripheral neuropathy of the right lower extremity effective June 17, 2010 and 10 percent evaluations were assigned.   In October 2010, the Veteran requested an earlier effective date "on my service connected compensation submitted September 2007."  The Veteran indicated that he should have been paid from the date of his September 2007 submission.  In addition, the Veteran also submitted FL 21-23, Appeal Status Election Form, indicating that he was not satisfied with the decision(s) made on the Supplemental Statement of the Case and was submitting additional evidence at that time.  The Board construes these statements together as a Notice of Disagreement with the effective dates assigned for tinea pedis and peripheral neuropathy of the right lower extremity as well as a decision to continue his appeal with respect to the initial rating for his diabetes mellitus.  As such, the RO must now issue a Statement of the Case, and the Veteran provided an opportunity to perfect his appeal, as to the issues of entitlement to an effective date earlier than June 17, 2010, for the grants of service connection for tinea pedis and peripheral neuropathy of the right lower extremity.  The Veteran filed a clear NOD to the seeking an earlier effective date for service connection for peripheral neuropathy of both arms and for the left leg.  For all of these issues, the appropriate Board action is to remand the issues to the RO for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issue of higher evaluations for the Veteran's diabetes mellitus with hypertension and subjective complaints of blurred vision, the Board remanded the case for additional development, to include obtaining any relevant outstanding VA treatment records and any private treatment records identified by the Veteran, and providing the Veteran with a comprehensive VA examination to determine the severity of his diabetes mellitus.  The examiner was specifically requested to evaluate and discuss the severity of all complications of the Veteran's diabetes mellitus.  

In September 2016, the Board found that there had not been substantial compliance with the October 2014 Remand directives and noted that the VA diabetes examination in March 2015 and the addendum opinion obtained in July 2015 were inadequate.  The Board noted that the March 2015 VA examination report contained numerous internal inconsistencies regarding which of the Veteran's comorbid disorders were related to his diabetes.  The Board also found that the July 2015 addendum opinion either provided no rationale or provided a conclusory rationale that did not address any of the positive evidence of record.  Thus, the case was again remanded for outstanding VA treatment records and any private treatment records identified by the Veteran, and a comprehensive VA examination to determine the severity of his diabetes mellitus and related complications.  

The Veteran underwent VA examination in October 2016.  Unfortunately, the examination is also inadequate.  In this case, service connection has already been established for diabetes mellitus, hypertension, and subjective complaints of blurred vision.  As such, the Board does not seek a medical determination on the etiology of these disorders but a determination of their current severity to allow the correct disability evaluation to be assigned.  A determination of the severity of these disabilities was not obtained in accordance with the latest worksheets for rating such disabilities.  Thus, although unfortunate, the Board must again remand the case for VA examinations to determine the current severity of these disorders.

The record indicates that the Veteran also suffers from diabetic nephropathy.  As such, in addition to VA examinations for diabetes mellitus, hypertension, impaired vision, the Veteran should also undergo VA examination for kidney/renal disorders examination to determine the current severity of this disorder.

The Board notes that service connection has also been established for tinea pedis and peripheral neuropathy of the right and left upper extremities and right and left lower extremities.  Although the Veteran submitted notices of disagreement with the effective dates assigned, he has not appealed the ratings assigned.  As such, the Board has no jurisdiction to determine whether higher ratings are warranted for these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his attorney should be provided a Statement of the Case as to the issues of entitlement to an effective date earlier than June 17, 2010, for the grants of service connection for tinea pedis and peripheral neuropathy of the both arms and both legs.   The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his diabetes mellitus, hypertension, blurred vision, or diabetic nephropathy or renal dysfunction that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should be afforded a VA diabetes mellitus examination.  The examiner is to be provided access to the claims file in conjunction with the examination.  In accordance with the latest worksheets for rating diabetes mellitus, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

Except for hypertension, blurred vision, kidney/renal dysfunction, tinea pedis, peripheral neuropathy, the examiner is requested to identify any other complication of the Veteran's diabetes mellitus; and in accordance with the latest worksheets for rating that particular disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

4.  The Veteran should be afforded a VA hypertension examination.  The examiner is to be provided access to the claims file in conjunction with the examination.  In accordance with the latest worksheets for rating hypertension, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

5.  The Veteran should be afforded a VA vision examination.  The examiner is to be provided access to the claims file in conjunction with the examination.  In accordance with the latest worksheets for rating visual impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

6.  The Veteran should be afforded a VA kidney/renal disorders examination.  The examiner is to be provided access to the claims file in conjunction with the examination.  In accordance with the latest worksheets for rating kidney/renal disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

7.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



